Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 9-16 in the reply filed on August 15, 2022 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
Claims 1-8 have been cancelled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following is an examiner’s statement of reasons for allowance:
US patent 10,208,665 to Simpson is considered the closest prior art.  Simpson teaches a method for converting electrical energy to chemical energy and optionally reconverting it to produce electricity as required. In preferred embodiments the source of electrical energy is at least partially from renewable source. Simpson allows for convenient energy conversion and generation without the atmospheric release of CO2. Simpson teaches a method for producing methane comprises electrolysis of water to form hydrogen and oxygen, and using the hydrogen to hydrogenate carbon dioxide to form methane. It preferred to use the heat produced in the hydrogenation reaction to heat the water prior to electrolysis. The preferred electrical energy source for the electrolysis is a renewable energy source such as solar, wind, tidal, wave, hydro or geothermal energy. The method allows to store the energy gained at times of low demand in the form of methane which can be stored and used to generate more energy during times of high energy demand.
Simpson neither teaches nor suggests generating electricity with a molten salt reactor in order to generate zero carbon dioxide (C02) emissions and powering a desalination unit with the electricity from the molten salt reactor, producing desalinated water (H2O) with the desalination unit.
  A notable advantage of the molten salt reactor (MSR) as a source of energy in the present disclosure is that the energy produced by MSR is considered a green energy, in that it does not produce CO2 emissions. This green energy is utilized in the present disclosure to power desalination of seawater to create H2O, wherein the H2O is ultimately used to produce the H2 for the catalytic hydrogenation, which improves the integration of the unit operations and efficiency of the overall process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”: 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622